ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Mario Constantino  (Reg. # 33,565) on 08/26/2022.  The application has been amended as follows:  
In Claim 1, line 14,   after “terminal”  the following phrases have been inserted:
 --, wherein after the remote control terminal has had the permission for remote driving terminated, the vehicle autonomously runs to a predetermined place--  . 

3.	Claim 6 has been  cancelled by Examiner’s amendment.

Allowable Subject Matter
4.	   Claims 1-4 are allowed. Since newly added claim 5 depends upon base
 claim 1. Therefore, claim 5  is also allowed. Therefore, claims 1-5 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a remote driving service processing device comprising: a general user terminal by which a requester applies for a remote driving service for moving a vehicle to a destination; a remote control terminal by which a remote driver remotely controls the vehicle and sends a remote driving service termination permission request by the remote driver for terminating the remote driving service when the vehicle is having difficulty reaching the destination; and a server that sends a termination approval to the remote control terminal and terminates the remote driving service  based on an agreement between the requester and the remote driver by (i) transferring the remote driving service termination permission request by the remote driver received from the remote control terminal to the general user terminal, and (ii) receiving a remote driving service termination consent by the requester, which is a response to the remote driving service termination permission request, from the general user terminal, wherein after the remote control terminal has had the permission for remote driving terminated, the vehicle autonomously runs to a predetermined place.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663